Per curiam.
On December 4, 1995, this Court suspended Washburn from the practice of law for three years and conditioned his reinstatement upon the payment of restitution for violating Standard 66 of Bar Rule 4-102. In the Matter of Washburn III, 266 Ga. 50 (464 SE2d 192) (1995). This case arises out of the same facts and results from the grievance filed by the clients. Washburn acknowledges his violation of Standard 65 (A) of Bar Rule 4-102 and requests that he be allowed to voluntarily surrender his license to practice law. The State Bar filed its response to the petition and recommended that the petition be accepted. The review panel concluded that Washburn’s conduct violated Standard 65 (A) of Bar Rule 4-102, and recommended that this Court accept Washburn’s petition for voluntary discipline. We have reviewed the record and accept and adopt the recommendation of the review panel. We therefore accept Washburn’s voluntary surrender of his license to practice law effective nunc pro tunc to Decern*52ber 4, 1995, the date of the Supreme Court Order suspending him. This surrender is tantamount to disbarment pursuant to Bar Rule 4-110 (f).
Decided July 15, 1996.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Thomas L. Washburn III is reminded of his duties under Bar Rule 4-219 to give timely notification to his clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of that rule.

Voluntary surrender of license accepted.


All the Justices concur.